PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/970,084
Filing Date: 15 Dec 2015
Appellant(s): Heinonen et al.



__________________
Ryann H. Beck 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9, 17, 19-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (2015/0114394 A1) in view of Robinson et al. (2013/0032147 A1).
Regarding claim 1, Klein discloses a method for automatically controlling ventilation of a patient (para. [0001], lines 1-3), the method comprising: 
receiving a target expiratory CO2 concentration (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; concentration is computed to attain partial pressure) (para. [0015]; para. [0050]; para. [0118]) set by an operator (the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would be manipulated by an operator) (para. [0137], lines 18-21) as a control parameter for a ventilator to automatically (ventilator with programmable processor for inputs, output, and computations) (para. [0135]; para. [0140]) maintain a constant expiratory CO2 concentration of the patient (end tidal carbon 
measuring an actual expiratory CO2 concentration (measured end tidal partial pressure) (para. [0045], lines 5-7); 
comparing the actual expiratory CO2 concentration to the target expiratory CO2 concentration (discrepancy between target and measured end tidal partial pressures) (para. [0045], lines 5-6); 
calculating an adjusted ventilation rate (amount of gas required to be inspired in a breath to reach the target end tidal partial pressure; determined with mass balance equation computation; rate can be modified to reach a certain end-tidal target) (para. [0051-0052]; para. [0216], SGD mass balance equation; para. [0308]) based on the comparison of the actual expiratory CO2 concentration to the target expiratory CO2 concentration (comparing the target carbon dioxide end tidal partial pressure with the measured one) (para. [0045], lines 5-6; para. [0214], lines 1-10) in order to maintain the actual expiratory CO2 concentration within a predetermined range of the target expiratory CO2 concentration (controlling amount of a gas needed to reach a target end tidal partial pressure, wherein the amount needed is determined from the calculated amount of gas required to be inspired in a breath) (para. [0046], lines 1-4; para. [0051-0052]; para. [0308]);
and automatically ventilating the patient with the ventilator (ventilator) (para. [0018], lines 1-2) based on the adjusted ventilation rate (gas delivered to a subject is controlled based on computation; rate at which gas mixture is made available can be modified to achieve a certain target end-tidal CO2) (para. [0051-0052]; para. [0308]) so as to maintain the actual 2 concentration for the patient within the predetermined range of the target expiratory concentration so as to maintain the constant expiratory CO2 concentration of the patient (target end tidal pressure is maintained for a period of time) (para. [0052], lines 1-4; para. [0289]; para. [0308]).
Klein does not disclose tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status.
However, Robinson teaches a method and system for visualizing ventilation information (Robinson; title) wherein a viewer displays ventilation rate over time (viewer shows respiratory rate over time) (Robinson: Fig. 2; abstract, lines 5-7; para. [0017], lines 4-11; para [0022], lines 6-11), and which can display other values such as tidal volume (Robinson; para [0022], lines 6-11). Moreover, it is well known in the art that ventilation, which supplies oxygen to a person’s bloodstream, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the adjusted ventilation rate to be an indicator of hemodynamic status.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Klein in order to show the adjusted ventilation rate over time as well as other ventilation parameters, as taught by Robinson, for the purpose of allowing a healthcare provider to be well-informed of a patient’s condition over time (Robinson; para. [0017], lines 7-11).
Regarding claim 3, the modified Klein method teaches displaying the target expiratory CO2
Regarding claim 5, the modified Klein method teaches displaying the target expiratory CO2 concentration and the adjusted ventilation rate over time as discussed above, but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the target expiratory CO2 concentration and the ventilation rate over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 6, the modified Klein method discloses tracking the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27).
Regarding claim 7, the modified Klein method teaches displaying the adjusted ventilation rate over time (respiratory rate over time) (Robinson; Fig. 2; para [0022], lines 6-11), and the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27).
Regarding claim 9, the modified Klein method teaches the actual expiratory CO2 concentration over time and the adjusted ventilation rate over time, but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the display of the modified Klein method to show both the actual expiratory CO2 concentration and the ventilation rate over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 17, Klein teaches a system for automatically ventilating a patient (Klein; para. [0001]), the system comprising: 
a ventilator (gas delivery device) (Klein; para. [0047], line 1); 
a gas analyzer (gas analyzer) (Klein; para. [0060], line 2);
a controller (control system) (Klein; para. [0048], lines 1-2); 
and a display (display) (Klein; para. [0213], lines 26-27)
wherein the controller is configured to receive a target EtCO2 for the patient set by an operator (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would require an operator to manipulate) (Klein; para. [0050], lines 1-3; para. [0118], lines 1-2; para. [0137], lines 18-21);
receive an initial alveolar minute volume value for the patient (alveolar minute volume is the rate of gas being inspired into the alveoli, thus it is equal to the flow rate FG1 of the 1 can be set on a ventilator by an operator) (Klein; para. [0212], lines 12-16; para. [0235]);
receive from a gas analyzer an actual EtCO2 in a gas expired from the patient (a gas analyzer measures the partial pressure of a gas while a pressure transducer detects the end tidal point, and both would have to send their data to a computer to calculate an actual end tidal partial pressure) (Klein; para. [0133], lines 1-7; para. [0213], lines 11-20; para. [0214], line 5); 
compare the actual EtCO2 to the target EtCO2 (discrepancy between target and measured end tidal partial pressures) (Klein; para. [0045], lines 5-6);
detect that the actual EtCO2 is not within a predetermined range of the target EtCO2 (Klein measures the actual value of end tidal carbon dioxide pressure for a patient and compares the value to a target. It is well known in the art that ventilation, including how much carbon dioxide is being exhaled by a patient, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the difference between a target and actual end tidal carbon dioxide pressure to be an indicator of hemodynamic status.) (Klein; para. [0045], lines 5-6), and then: 
calculate an adjusted alveolar minute volume value (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects a target one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Klein; Fig. 6; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-5);
2 concentration for the patient within the predetermined target of the target expiratory CO2 concentration so as to automatically maintain a constant expiratory CO2 concentration of the patient (target end tidal pressure is steadily maintained over a period of time; concentration is used to compute partial pressure) (para. [0015]; para. [0052]; para. [0289]), 
and an adjusted ventilation rate (amount of gas required to be inspired in a breath to reach the target end tidal partial pressure; determined with mass balance equation computation; rate can be modified to reach a certain end-tidal target) (para. [0051-0052]; para. [0216], SGD mass balance equation; para. [0308]). 
Klein does not disclose the controller is configured to track the adjusted ventilation rate over time as an indicator of patient hemodynamic status.
However, Robinson teaches a method and system for visualizing ventilation information (Robinson; title) wherein a viewer displays respiratory rate over time (viewer shows respiratory rate over time) (Robinson: Fig. 2; abstract, lines 5-7; para. [0017], lines 4-11; para [0022], lines 6-11), and which can display other values such as tidal volume (Robinson; para [0022], lines 6-11). Moreover, it is well known in the art that ventilation, which supplies oxygen to a person’s bloodstream, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the adjusted ventilation rate to be an indicator of hemodynamic status.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Klein in order to show the 
Regarding claim 19, Klein discloses the controller is further configured to continually calculates the adjusted alveolar minute volume value as required to maintain the actual EtCO2 is within the predetermined range of the target EtCO2 (tuning end tidal partial pressure, which requires FG1 as discussed previously, can be performed over a number of breaths) (Fig. 6).
Regarding claim 20, the modified Klein method discloses a controller (control system) (Klein; para. [0048], lines 1-2), the adjusted alveolar minute volume value (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects an actual one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Klein; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-5), and a memory (computer readable memory) (Klein; para. [0064], lines 1-4), but does not explicitly teach the controller stores the adjusted alveolar minute volume value to memory. 
However, Robinson further teaches storing ventilation parameter data over time (Robinson; abstract, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory of Klein to store the adjusted alveolar minute ventilation data, as taught by Robinson, for the purpose of enabling a healthcare provider to be able to reference patient data from the past.
Regarding claim 21, the modified Klein method discloses the controller and adjusted alveolar minute volume value as discussed in claim 19 above as well as a display (Klein; para. 
However, Robinson further teaches a processor programmed to organize data over time and display ventilation parameter data over time (Robinson; Fig. 2; abstract, lines 3-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and display of the modified Klein method to organize and show the adjusted alveolar minute volume value with respect to time, as taught by Robinson, for the purpose of enabling a healthcare provider to be able to reference this patient data from the past.
Regarding claim 22, the modified Klein method teaches the controller is further configured to operate the display to display the adjusted alveolar minute volume value as discussed above in claim 21, and the target EtCO2 with respect to time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27).
Regarding claim 23, Klein discloses the target EtCO2 for the patient and the initial alveolar minute volume value for the patient are set by an operator via a user input device (inputs can be obtained by an operator) (Klein; para. [0110], lines 1-6).
Regarding claim 25, Klein discloses wherein the predetermined range is a percentage of the target expiratory CO2
Regarding claims 26-27, the modified Klein method does not disclose wherein the predetermined range is a predetermined percentage is less than or equal to 0.5%, or more specifically between 0.01% to 0.5%.
However, Klein does teach a predetermined percentage of less than or equal to 2% (target carbon dioxide end tidal partial pressure with a variance of +/- 1 to 3 mm when the target value is 30-50 mmHg is considered attained; a target 50 mmHg with a 1 mmHg variance would yield a 2% variation, and achieving the exact target value of 50 mmHg would yield a 0% variation; thus, Klein discloses a range of 0% - 2% carbon dioxide variation) (Klein; para. [0088]). Klein also teaches “however in principle, tuning may be iterated until the difference between the measured and targeted PetX is minimized” (Klein; para. [0088]) right after their initial allowed variance examples, which suggests the range of allowable variation may be even smaller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein method to decrease the predetermined percentage of the allowed predetermined range of end tidal carbon dioxide from 2% to between 0.01% and 0.5%, since it has been held that discovering an optimum or workable range with routine experimentation would be obvious to one of ordinary skill in the art  (see MPEP 2144.05(II)), for the purpose of achieving an actual end tidal carbon dioxide even closer to the target end tidal carbon dioxide for a patient, thus improving the ventilation treatment.
Claims 4, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claims 1, 6, and 19 above, and further in view of Breen (2011/0082380 A1).
Regarding claim 4, the modified Klein method teaches the method as claimed above, including displaying the target expiratory CO2 concentration (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) as an indicator of patient hemodynamic status (all aspects of ventilation, which subsequently controls the oxygen and carbon dioxide in a patient’s bloodstream, thus affects a patient’s hemodynamic status), but does not teach displaying carbon dioxide clearance value over time. 
However, Breen teaches a method for obtaining data from a ventilation circuit (Breen; abstract, lines 1-2) wherein the carbon dioxide clearance value can be displayed (carbon dioxide elimination; can be shown by monitoring device 43) (Breen; para. [0051], lines 29, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewer of the Klein method (Robinson; Fig. 2; abstract, lines 5-7) to add the data of carbon dioxide clearance over time, as taught by Breen, for the purpose of providing a healthcare worker with additional patient information over time (Robinson; para. [0017], lines 7-11).
Regarding claim 8, the modified Klein method teaches the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) and carbon dioxide clearance value (carbon dioxide elimination) (Breen; para. [0051], lines 29, 33-35), but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches a display with a timeline 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the actual expiratory CO2 concentration and the carbon dioxide clearance value over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 24, the modified Klein method teaches the method as previously claimed, but does not teach the controller operates the display to display a carbon dioxide clearance value with respect to time. 
However, Breen teaches a method for obtaining data from a ventilation circuit (Breen; abstract, lines 1-2) wherein carbon dioxide clearance can be displayed (carbon dioxide elimination; can be shown by monitoring device 43) (Breen; para. [0051], lines 29, 33-35). Breen is silent on displaying this value over time.
Further, Robinson teaches a method and system for visualizing ventilation information (title) wherein ventilation data is shown over time (monitor ventilation parameters in the past and present) (Robinson; para. [0017], lines 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the Klein method to also show the data of carbon dioxide clearance, as taught by Breen, and have those values shown .
Claims 10, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Breen and Robinson.
Regarding claim 10, Klein discloses a method for automatically controlling ventilation of a patient (para. [0001], lines 1-3), the method comprising: 
receiving a target EtCO2 for the patient set by the operator (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would require an operator to manipulate) (para. [0050], lines 1-3; para. [0118], lines 1-2; para. [0137], liens 18-21); 
receiving an alveolar minute volume value for the patient (alveolar minute volume is the rate of gas being inspired into the alveoli, thus it is equal to the flow rate FG1 of the controlled gas mixture; FG1 can be set on a ventilator by an operator) (para. [0212], lines 12-16; para. [0235]); 
measuring expiratory CO2 in a gas expired from the patient (measured end tidal partial pressure) (para. [0045], lines 5-7); 
calculating an actual EtCO2 (a gas analyzer measures the partial pressure of a gas while a pressure transducer detects the end tidal point, and both would have to send their data to a computer to calculate an actual end tidal partial pressure) (para. [0133], lines 1-7; para. [0213], lines 11-20; para. [0214], line 5); 
comparing the actual EtCO2 to the target EtCO2 (discrepancy between target and measured end tidal partial pressures) (para. [0045], lines 5-6);
2 is not within a predetermined range of the target EtCO2 (Klein measures the actual value of end tidal carbon dioxide pressure for a patient and compares the value to a target. It is well known in the art that ventilation, including how much carbon dioxide is being exhaled by a patient, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the difference between a target and actual end tidal carbon dioxide pressure to be an indicator of hemodynamic status.) (Klein; para. [0045], lines 5-6), and then: 
adjusting the alveolar minute volume value based on the comparison (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects a target one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Fig. 6; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-5);
automatically ventilating the patient based on the adjusted alveolar minute volume value (gas delivered to a subject is controlled based on computation; rate at which gas mixture is made available can be modified to achieve a certain target end-tidal CO2) (para. [0051-0052]; para. [0308]);
and displaying an indication of the change in patient hemodynamic status (display measured and target end tidal partial pressures) (Fig. 6; para. [0213], lines 26-27).
The modified Klein method does not teach displaying a carbon dioxide clearance value over time to indicate the change in patient hemodynamic status.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the Klein method to also show the data of carbon dioxide clearance value, as taught by Breen, and have those values shown over time, as taught by Robinson, for the purpose of providing a healthcare worker with additional patient ventilation information over time (Robinson; para. [0017], lines 7-11).
Regarding claim 14, the modified Klein method teaches the method as claimed above, including the alveolar value (FG1 value) (Klein; para. [0212], lines 12-16) and displaying the target EtCO2 to indicate the change in patient hemodynamic status (display measured and target end tidal partial pressures, which would be indicative of a patient’s hemodynamic status) (Klein; Fig. 6; para. [0213], lines 26-27), but does not teach tracking the alveolar minute volume value over time and indicating the change in patient status comprises displaying alveolar minute volume value over time together with respect to a time axis.  
2 and alveolar minute volume value over time together. 
However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the target EtCO2 and the alveolar minute volume value over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 15, the modified Klein method teaches tracking the alveolar minute volume value over time (displaying a minute volume over time, thus tracking the minute volume over time) (Robinson; Fig. 2; para. [0024], lines 10-11) and displaying the actual EtCO2 (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) and alveolar minute volume value over time (displaying a minute volume over time) (Robinson; Fig. 2; para. [0024], lines 10-11) to indicate the change in patient hemodynamic status (both 2 and alveolar minute volume value over time together. However, as previously mentioned, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the actual EtCO2 and the alveolar minute volume value over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 16, Klein discloses the target EtCO2 for the patient is received from a user input device operated by an operator (inputs can be obtained by an operator) (para. [0110], lines 1-6).
Regarding claim 28, Klein discloses wherein the predetermined range is a predetermined percentage of the target EtCO2 (target carbon dioxide end tidal partial pressure with a variance of +/- 1 to 3 mm when the target value is 30-50 mmHg is considered attained; a target 50 mmHg with a 1 mmHg variance would yield a 2% variation, and achieving the exact target value of 50 mmHg would yield a 0% variation; thus, Klein discloses a range of 0% - 2% carbon dioxide variation) (Klein; para. [0088]), but does not teach wherein the predetermined percentage is between 0.01% and 0.5%.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein method to decrease the predetermined percentage of the allowed predetermined range of end tidal carbon dioxide from 2% to between 0.01% and 0.5%, one of ordinary skill in the art could discover an optimum or workable range with routine experimentation (see MPEP 2144.05(II)), for the purpose of achieving an actual end tidal carbon dioxide even closer to the target end tidal carbon dioxide for a patient, thus improving the ventilation treatment.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claim 1 above, and further in view of Slessarev et al. (US 2009/0120435 A1).
Regarding claim 31, the modified Klein method teaches the invention as previously claimed, including wherein the expiratory CO2 concentration of the patient is maintained constant (end tidal carbon dioxide is steadily maintained for a predetermined number of breaths of period of time) (Klein; para. [0289]) based on the target expiratory CO2 concentration set by the operator (the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would be manipulated by an operator) (Klein; para. [0137], lines 18-21), but does not teach until a new target expiratory CO2 is set by the operator.
2 concentration of the patient is maintained constant based on the target expiratory CO2 concentration set by the operator until a new target expiratory CO2 is set by the operator (target end tidal concentration of gas X which can be carbon dioxide; second different concentration of gas X is also provided) (Slessarev; paras. [0027-0028]; paras. [0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein method such that the expiratory CO2 concentration of the patient is maintained constant based on the target expiratory CO2 concentration set by the operator until a new target expiratory CO2 is set by the operator, as taught by Slessarev, for the purpose of enabling a diagnostic assessment to be made by measuring a physiological parameter at two different end tidal levels of gas (Slessarev; paras. [0046-0047]).
Regarding claim 32, the modified Klein method teaches wherein, being held constant, the expiratory CO2 concentration of the patient (end tidal carbon dioxide is steadily maintained for a predetermined number of breaths of period of time) (Klein; para. [0289]) is not an indicator of patient hemodynamic status (respiratory rate over time is displayed as the indicator of hemodynamic status as explained in the rejection of claim 1 above, not the expiratory CO2 concentration) (Robinson: Fig. 2; abstract; para. [0017]; para [0022]).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claim 1 above, and further in view of Orr et al. (US 2004/0049113 A1).
Regarding claim 33, the modified Klein method teaches the method as previously claimed above, but does not teach wherein tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in an alveolar minute volume value or a carbon dioxide clearance value exceeds a predetermined change value.
However, Orr teaches an apparatus for measuring cardiac output (Orr; abstract) including generating an alert in response to a determination that a change in a carbon dioxide clearance value exceeds a predetermined change value (operator is notified when there is a change in VCO2 value is greater than 80% of the baseline values per rebreathing episode) (Orr; para. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein step of tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status to include generating an alert in response to a determination that a change in a carbon dioxide clearance value exceeds a predetermined change value, as taught by Orr, for the purpose of enabling an operator to know when it is necessary for the adjustable dead space of the apparatus to be decreased (Orr; para. [0079]).
Regarding claim 34, the modified Klein method teaches wherein tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in a carbon dioxide clearance value exceeds a predetermined rate of change value (operator is notified when there is a change in 2 value is greater than 80% of the baseline values per rebreathing episode) (Orr; para. [0079]).
(2) Response to Argument
“II. Claim 1, Rejected as Obvious in View of Klein and Robinson”
“A. Klein, alone or in combination with Robinson, fails to disclose calculating an adjusted ventilation rate for automatically ventilating the patient with the ventilator based on the adjusted ventilation rate so as to maintain the actual expiratory CO2 concentration for the patient within the predetermined range of the target expiratory CO2 concentration so as to maintain the constant expiratory CO2 concentration of the patient; and tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status.”
- Appellant page 11 remarks
In response to the Appellant’s remarks under section (II)(A) on page 12 in the second and third paragraphs regarding claim 1, in which the Appellant argues that Klein does not teach the limitation of automatically ventilation the patient with the ventilator based on the adjusted ventilation rate as Klein the tidal volume supplied by the ventilator in Klein is fixed, the Examiner respectfully disagrees. Firstly, the Appellant is not claiming the adjustment of tidal volume in their claimed invention, thus this argument is moot. Secondly, even if adjustable tidal volume was claimed, Klein para. [0308] recites, “It may occur that inducing… a target end-tidal partial pressure of CO2 (PETCO2[i]T) in a given breath is not logistically feasible…If the composition of the controlled gas mixture is not physically realizable for a given set of targets, the targets may be modified and/or the rate at which the controlled gas mixture is made 1) modified, or where applicable, the tidal volume (VT) modified, until the composition is physically realizable.” Thus, Klein can adjust the ventilation rate and/or the tidal volume in order to reach a target end-tidal particle pressure of CO2, thereby teaching the claimed adjustable ventilation rate limitation as well as the adjustable tidal volume which has not yet been claimed. 
In response to the Appellant’s remarks under section (II)(A) on page 12 in the last paragraph and page 13 in the first paragraph regarding claim 1, in which the Appellant argues that the Klein reference modifying the rate at which the controlled gas mixture is made available to the circuit is not the same as the ventilation rate claimed by the Appellant, as Klein can be used on patients which are spontaneously breathing, the Examiner respectfully disagrees. The Klein invention’s functionality, equations, and calculations apply to both spontaneously breathing and mechanically ventilated patients (Klein; para. [0001]; para. [0191]; para. [0274]; para. [0292]). Thus, the adjusted or modified ventilation rate taught by Klein para. [0308] can apply to both spontaneous and mechanically ventilated patients, and so the rate at which gas is made available would be a ventilation rate with a mechanical ventilation embodiment. Therefore, Klein still teaches the claimed invention.
In response to the Appellant’s remarks under section (II)(A) on page 13 in the first paragraph regarding claim 1, in which the Appellant argues that the adjusted ventilation rate of the Appellant’s invention is different from Klein, since the Appellant’s adjusted ventilation rate comprises adjusting tidal volume and respiration rate, the Examiner respectfully disagrees. Firstly, the Appellant is not claiming adjusting tidal volume and respiration rate in their claimed invention, thus this argument is moot. Secondly, even both of these were claimed, Klein para. 2 (PETCO2[i]T) in a given breath is not logistically feasible…If the composition of the controlled gas mixture is not physically realizable for a given set of targets, the targets may be modified and/or the rate at which the controlled gas mixture is made available to the circuit (FG1) modified, or where applicable, the tidal volume (VT) modified, until the composition is physically realizable.” Thus, Klein can adjust both the ventilation rate (i.e. respiration rate) and/or the tidal volume in order to reach a target end-tidal particle pressure of CO2.
In response to the Appellant’s remarks under section (II)(A) on page 13 in the last paragraph and page 14 in the first paragraph regarding claim 1, in which the Appellant argues that Klein and Robinson does not teach ventilation (i.e. respiratory) rate over time is an indicator of patient hemodynamic status and thus cannot teach the claimed invention, the Examiner respectfully disagrees. According to the Appellant’s claim 1, as well as the Appellant’s specification para. [0016], tracking changes to ventilation rate over time is by itself an indicator of patient hemodynamic status. Moreover, it is well known in the art that ventilation, which supplies oxygen to a person’s bloodstream, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the adjusted ventilation rate to be an indicator of hemodynamic status. Therefore, as the combination of Klein and Robinson teaches tracking the adjusted ventilation rate over time (Klein para. [0308] teaches ventilation rate can be adjusted/modified; Robinson viewer shows tracking respiratory rate over time in Fig. 2, see also Robinson abstract, para. [0017], para [0022]), this tracking would also be an indicator of patient hemodynamic status as claimed.
“B. Klein teaches away from a method requiring automatically ventilating the patient with the ventilator based on the adjusted ventilation rate so as to maintain the constant expiratory CO2 concentration for the patient”
- Appellant page 14 remarks
In response to the Appellant’s remarks in section (II)(B) on pages 14-15 regarding claim 1, in which the Appellant argues that Klein teaches away from the Appellant’s claimed invention as Klein can control end-tidal partial pressures by controlling inspired gas concentrations, the Examiner respectfully disagrees. While Klein can control end-tidal partial pressures by controlling inspired gas concentrations, Klein can also control end-tidal partial pressures by modifying the ventilation rate (see Klein para. [0308], ““It may occur that inducing… a target end-tidal partial pressure of CO2 (PETCO2[i]T) in a given breath is not logistically feasible…If the composition of the controlled gas mixture is not physically realizable for a given set of targets, the targets may be modified and/or the rate at which the controlled gas mixture is made available to the circuit (FG1) modified, or where applicable, the tidal volume (VT) modified, until the composition is physically realizable.”). Thus, Klein does not teach away from the claimed invention. 
In response to the Appellant’s remarks in section (II)(B) on pages 14-15 regarding claim 1, in which the Appellant argues that Klein teaches away from the Appellant’s claimed invention as Klein is meant for a different purpose than the Appellant’s claimed invention, the Examiner respectfully disagrees. Firstly, the purpose of the Appellant’s claimed invention (i.e. steady-state ventilation during surgical anesthesia or intensive care, in other words maintaining a constant expiratory CO2 concentration) has not been claimed. Secondly, the purpose of the 
“III. Dependent claim 1, Rejected as Obvious in View of Klein and Robinson”
“The rejection of dependent claim 3, which depends directly from claim 1, should be reversed for reasons in addition to those for the independent claim. Dependent claim 3 requires displaying the target expiratory CO2 concentration and the adjusted ventilation rate over time.”
- Appellant page 15 remarks
In response to the Appellant’s remarks under section (III) on page 15 regarding claim 3, in which the Appellant argues that Klein does not teach “displaying the target expiratory CO2 concentration and the adjusted ventilation rate over time”, as the target expiratory CO2 is not displayed over time in Klein, and thus Klein and Robinson cannot teach the claimed invention, the Examiner respectfully disagrees. Claim 3 does not require the expiratory CO2 concentration to be displayed over time. Rather, claim 3 requires that two things be displayed: (1) the target expiratory CO2 and (2) the adjusted ventilation rate over time. As explained in the 35 U.S.C. 103 rejection of claim 3, Klein teaches displaying the target expiratory CO2 concentration (display 2 concentration to be displayed over time, Klein still teaches this limitation, as the target expiratory CO2 concentration (i.e. PETCO2[i]T) is shown to be displayed over a number of sequential breaths (see Klein; Fig. 6; para. [0214]). Alternatively, the combination of Klein and Robinson could be used to teach the limitation, as Klein teaches displaying the target expiratory concentration (Klein; Fig. 6; para. [0213]) and Robinson teaches displaying various ventilation parameters over time (Robinson; Figs. 2-4; para. [0006]; para. [0024]). Thus, the combination of Klein and Robinson still teach the claimed invention.
 “IV. Dependent claim 33, Rejected as Obvious in View of Klein, Robinson, and Orr”
“The rejection of dependent claim 33, which depends directly from claim 1, should be reversed for reasons in addition to those recited above for the independent claim. Dependent claim 33 requires tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in alveolar minute volume value or a carbon dioxide clearance value exceeds a predetermined change value.”
- Appellant page 16 remarks
In response to the Appellant’s remarks under section (IV) on pages 16-17 regarding claim 33, in which the Appellant argues that the changes in carbon dioxide clearance values triggering a notification in Orr do not serve as indicators of patient hemodynamic status and thus do not teach the claimed invention, the Examiner respectfully disagrees. Indicating a change in VCO2 during re-breathing is greater than 80% of baseline values 228, then the operator is notified to decrease the adjustable dead space of the apparatus by decreasing the volumetric dimension of the adjustable dead space 230. The baseline values are cancelled 232 and recalculated, as suggested by arrow 234.  Notably, the computer may notify the operator to make the necessary changes in the adjustable dead space”), this would therefore be an indicator of patient hemodynamic status. Thus, in combination with Klein which allows for non-invasive measurements of cardiac output such as taught by Orr in its operation (see Klein, para. [0225]; Orr, abstract) and Robinson which teaches a specific means of notifying a clinician to changes in patient parameters falling outside of a compliance range (alert notifications 112 visually displayed in Robinson; Figs. 3-4; para. [0025])), the current prior art of record can still teach this limitation.
In response to the Appellant’s remarks under section (IV) on page 17 regarding claim 33, in which the Appellant argues that the triggering of a notification in Orr when there are changes in carbon dioxide clearance values do not teach the claimed invention as the purpose of Orr is different from the “claimed use of a predetermined change value to alert a clinician to significant changes in a patient’s condition”, and thus Orr cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The claim 33 does not recite using a predetermined change value to alert a clinician to significant changes in a patient’s condition, but rather requires, “wherein tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in an alveolar minute volume value or a carbon dioxide clearance value exceeds a predetermined change value”. As indicating a change in carbon dioxide clearance by itself is an indicator of patient hemodynamic status according to the Appellant’s specification para. [0017], Orr notifying a clinician when there is a certain change in carbon dioxide clearance greater than 80% of the baseline values as described in para. [0079] of Orr would therefore be an indicator of patient hemodynamic status, thereby teaching the claimed limitation. Nonetheless, this change in carbon dioxide clearance of being greater than 80% baseline values is still a significant change in the patient’s condition from the baseline, and thus notifying the clinician when this change occurs as taught by Orr would still teach the “use of a predetermined change value to alert a clinician to significant changes in a patient’s condition” as asserted by the Appellant. Thus, the current prior art of record still teaches the claimed invention.
 “V. Dependent claim 34, Rejected as Obvious in View of Klein, Robinson, and Orr”
“The rejection of dependent claim 34, which depends directly from claim 1, should be reversed for reasons in addition to those recited above for the independent claim. Dependent claim 34 requires tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in carbon dioxide clearance value exceeds a predetermined rate of change value.”
- Appellant page 18 remarks
In response to the Appellant’s remarks under section (V) on page 18 regarding claim 34, in which the Appellant argues that Orr does not teach generating an alert in response to a a predetermined rate of change value, as Orr does not teach the claimed predetermined rate of change value, the Examiner respectfully disagrees. Orr teaches in para. [0079], “If, however, the change in VCO2 during re-breathing is greater than 80% of baseline values 228, then the operator is notified…” The predetermined rate of change value is thus the greater than 80% change in VCO2 during re-breathing. In other words, as a rate is a change over time, Orr teaches a predetermined rate of change value as it teaches a greater than 80% change in VCO2 over the time of re-breathing. More specifically, Orr teaches the re-breathing time lasts for 30 seconds (Orr; para. [0081]), thus this rate would be a greater than 80% change in VCO2 over 30 seconds. Thus, Orr still teaches the predetermined rate of change value limitation as claimed.
“VI. Dependent claim 10, Rejected as Obvious in View of Klein, Robinson, and Breen”
“The rejection of claim 10 in view of the Klein, Robinson, and Breen references contains clear errors and should be corrected.”
- Appellant page 18 remarks
In response to the Appellant’s remarks under section (VI) on pages 18-19 regarding claim 10, in which the Appellant argues that Klein does not teach the receiving an alveolar minute volume for the patient as claimed as the Appellant has a different calculation for the alveolar minute volume described in their specification and does not think the FG1 value in Klein meets the claimed limitation as it does not account for neutral gas, the Examiner respectfully disagrees. In Klein para. [0212], it is recited, “The average volume of the controlled gas mixture inspired into the alveoli in each breath (VG1) is given by the flow rate of the controlled gas mixture (FG1) to the sequential gas delivery circuit (SGDC) delivered over one breath period B).” This means that the volume of the controlled gas mixture inspired into the alveoli in each breath is the alveolar minute volume for the controlled gas mixture, and this is equivalent to the FG1 over a breath period TB. Klein para. [0032] also recites, “…the gas inspired by the subject is inspired via a sequential gas delivery circuit (as defined below). Optionally, the rate of flow of gas into the sequential gas delivery circuit is used to compute the volume of inspired gas entering the subject's alveoli in a respective breath [i]”. Thus, the rate of flow of gas is used in order to determine the alveolar minute volume. To further clarify, in Klein para. [0281], we are given the equation VG1 = FG1 x TB which reflects the above statements. To account for the neutral gas, Klein gives the equation VG2 = VT - VD - FG1 x TB in para. [0282]. The variable VD for anatomical dead space is constant depending upon a user’s weight and sex (Klein; para. [0231]), and thus does not change during the use of the Klein device. The variable TB for breath period is predetermined or set with the ventilator when using a mechanical ventilator, thus being constant (Klein; para. [0226]). During the use of sequential re-breathing, the variable VT for tidal volume would be unchanged and the variable FG1 would be adjusted to reach a target end-tidal partial pressure of carbon dioxide (Klein; paras. [0311-0312]; para. [0315]). Thus, as FG1 is the only variable in the given equations for the alveolar minute volume (i.e. the controlled gas mixture and neutral gas inspired by the alveoli represented by VG1 and VG2) which is adjusted to reach a target end tidal partial pressure for carbon dioxide, receiving and adjusting FG1 effectively receives and adjusts the alveolar minute volume as claimed. Thus, Klein still teaches the invention as claimed.
In response to the Appellant’s remarks under section (VI) on pages 19-20 in the last two paragraphs of this section regarding claim 10, in which the Appellant argues that claim 10 
 “VII. Dependent claim 14, Rejected as Obvious in View of Klein, Robinson, and Breen”
“The rejection of dependent claim 14, which depends directly from claim 10, should be reversed for reasons in addition to those recited above for the independent claim. Dependent claim 14 requires tracking the alveolar minute volume over time; and displaying the target EtCO2 and alveolar minute volume value over time together with respect to a time axis to indicate the change in patient hemodynamic status.”
- Appellant page 20 remarks
In response to the Appellant’s remarks under section (VII) on page 20 regarding claim 14, in which the Appellant argues that claim 14 recites similar limitations to claim 3 and thus the Appellant incorporates its arguments regarding claim 3, the Examiner respectfully disagrees for the reasons set forth in the arguments above regarding claim 3.
 “VIII. Dependent claim 17, Rejected as Obvious in View of Klein and Robinson”
“The rejection of claim 17 in view of the Klein and Robinson references contains clear errors and should be reversed.”
- Appellant page 20 remarks
In response to the Appellant’s remarks under section (VIII) on pages 20-21 regarding claim 17, in which the Appellant argues that claim 17 recites similar limitations to claims 1 and 10 and thus the Appellant incorporates its arguments regarding claims 1 and 10, the Examiner 
 “IX. Dependent claim 19, Rejected as Obvious in View of Klein and Robinson”
“The rejection of dependent claim 19, which depends from claim 17, should be reversed for reasons in addition to those recited above for the independent claim. Dependent claim 19 requires that the controller is further configured to continually calculate the adjusted alveolar minute volume as required to maintain the actual EtCO2 is within the predetermined range of the target EtCO2.”
- Appellant page 21 remarks
In response to the Appellant’s remarks under section (IX) on page 21 in the second paragraph of this section regarding claim 19, in which the Appellant argues that claim 19 recites similar limitations to claim 10 and thus the Appellant incorporates its arguments regarding claim 10, the Examiner respectfully disagrees for the reasons set forth in the arguments above regarding claim 10.
In response to the Appellant’s remarks under section (IX) on page 21 in the third paragraph of this section regarding claim 19, in which the Appellant argues that modifications to FG1 are not performed continually as claimed as the modifications occur over a defined period of breaths, the Examiner respectfully disagrees. As shown in Klein Fig. 6, the tuning sequence in Klein can be performed continually over a number of breaths. To further clarify, the calculations for the tuning occur for each current or given respective breath i (Klein; abstract; para. [0295]; para. [0308]). Furthermore, Klein para. [0272] recites, “It is often useful in practice to maintain the end-tidal partial pressures of gases steady for a predefined number 2 (PETCO2[i]T) and the measured end-tidal tidal partial pressure of CO2 (PETCO2[i]M) in breaths at the end of a long (20 breath) period of constant target end-tidal partial pressures of CO2…If, however, the measured end-tidal partial pressure of CO2 has not stabilized after 20 breaths of targeting the same end-tidal partial pressures of CO2, a longer duration of targeting the same end-tidal partial pressure of CO2 should be used for tuning the overall metabolic production of CO2”. Thus, Klein teaches the tuning sequence for targeting an end-tidal partial pressure of CO2 can occur continually for each respective breath over a number of breaths, a period of time, or until a patient has stabilized. Thus, Klein still teaches the limitation as claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785 

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                                
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.